Citation Nr: 1126669	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.  

In January 2010, the Board remanded the case for additional development and this matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the January 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

VA audiological examination conducted in March 201, which provided reliable and sufficient audiometric data for rating purposes, revealed a Level V hearing impairment in the right ear and a Level VII hearing impairment in the left ear based on puretone threshold average and speech discrimination; and Level III hearing impairment in each ear based on puretone threshold average only.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.87, Tables VI, VIa, VII, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2007 and July 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was informed what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The Veteran was also provided with the requisite notice with respect to the Dingess requirements.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  

Relevant to the duty to assist, VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

Additionally, the Veteran was provided with numerous VA examinations throughout the course of the appeal; however, for the reasons discussed herein, the Board finds that only the March 2011 VA examination contains reliable and sufficient audiometric data for rating purposes.  In this regard, neither the Veteran nor his representative have argued that such examination is inadequate for rating purposes.  Moreover, the Board finds the March 2011 examination to be adequate in order to evaluate the Veteran's bilateral hearing loss as it include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  Therefore, the Board finds that the March 2011 VA examination is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In this regard, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the March 2011 VA examiner specifically determined that the Veteran's current hearing impairment would cause functional difficulties in vocations that required verbal communication in background noise or less than ideal communication environments.  Therefore, the Board finds that the March 2011 VA examination complies with Martinak, supra.

The Board further observes that this case was remanded in January 2010 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the severity of his bilateral hearing loss.  Thereafter, additional VA treatment records dated through March 2010 were associated with the claims file and the Veteran was afforded a VA examination in March 2011.  Therefore, the Board finds that the AOJ has substantially complied with the January 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In rating service-connected hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. 
§ 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran was awarded service connection for bilateral hearing loss by rating action dated in June 2005, at which time an initial 50 percent disability rating was assigned effective as of April 28, 2005.  In August 2007, he submitted a claim for an increased disability rating for his service-connected bilateral hearing loss.

A lay statement from the Veteran's daughter dated in October 2006 shows that a change in the Veteran's hearing had become noticeable.  When talking with people, he was forced to ask them several times to repeat themselves.  His relationship with his family and friends was said to have been affected as a result.

An undated lay statement from the Veteran's spouse shows that the Veteran was said to have had difficulty carrying on conversations, especially in a crowded environment with background noises.  She also indicated that he had lost a lot of business because of being unable to hear what a customer was saying, particularly on the telephone.

A VA outpatient treatment record dated in February 2007 shows that the Veteran was evaluated for bilateral sensorineural hearing loss.  Audiometric test results were said to have been questionable with poor test/retest consistency.  As such, the Board finds that this record does not contain sufficient audiometric data for rating purposes.

A VA outpatient treatment record dated in May 2007 shows that the Veteran was reevaluated for his bilateral sensorineural hearing loss.  There was modest change in the left ear, otherwise, test results were said to be similar to those in February 2007.  His hearing loss was said to be mild to severe in each ear.  Delayed responses and a failure to respond to the stimulus until repeated delivery were indicated.  Word recognition scores were 36 percent for the right ear and 24 percent for the left ear.   This record, however, does not contain sufficient audiometric data for rating purposes as there were no puretone threshold findings in the four required frequencies.

A VA audio examination report conducted in September 2007 shows the Veteran having poor hearing and experiencing difficulty understanding conversation even with the use of hearing aids.  He added that he had lost customers in his graphics business as a result of his hearing problem.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
85
85
85
78.75
LEFT
55
75
85
85
75

Speech audiometry revealed speech recognition ability of 24 percent in the right ear and 16 percent in the left ear.  The examiner commented that this was a non-standard examination.  The Veteran was said to have had a history of questionable test behaviors.  It was noted that, when going over the audiology case history form, the Veteran insisted that he could not understand the examiner, even with hearing aids worn.  However, when his ears were irrigated by a health technician, he could understand the technician with hearing aids not worn.  There were also said to be numerous false negative responses to the presence of pulsed puretone stimuli.  The examiner recommended that the Veteran not undergo re-evaluation until he had been seen by an ear specialist due to the decrease in thresholds, primarily for low frequencies since 2005.

Notwithstanding the questionable reliability of the examination report, under Table VI of the regulations, the Veteran's hearing level in each ear was XI.  Under Table VII of the regulations, a Level XI hearing impairment in each ear warrants a 100 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.   As the puretone thresholds at each of the four frequencies was 55 decibels or more, consideration is also given to Table VIa of the regulations, wherein the Veteran's puretone threshold average would result in a Level VII hearing impairment in the right ear and a Level VI hearing impairment in the left ear.  These findings would result in no more than a 30 percent disability rating.  38 C.F.R. 
§ 4.85, Tables VIa and VII, Diagnostic Code 6100.  In light of the fact that these results were deemed to be unreliable, the Board attributes little probative weight to the findings in assessing the current level of the Veteran's disability.  In this regard, the Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).

A VA audio examination report dated in November 2007 shows that the Veteran reported that his bilateral hearing loss had persisted.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
75
70
75
66
LEFT
40
75
80
80
69

Speech audiometry scores were not reported as they were considered unacceptable for rating purposes due to the pattern of responses.  It was thought that the Veteran should be rated on puretone thresholds only.  The final thresholds had fair reliability.  Acoustic immittance findings were suggestive of normal middle ear function for both ears.  The diagnosis was mild to moderately severe sensorineural hearing loss from 250 to 1500 hertz, then sloping to severe sensorineural hearing loss from 2000 to 8000 hertz of the right ear; and mild to moderate sensorineural hearing loss from 250 to 1500 hertz, then sloping to severe sensorineural hearing loss from 2000 to 8000 hertz of the left ear.  

This record does not contain sufficient audiometric data for rating purposes.  However, as the examiner indicated that final puretone thresholds had fair reliability, and that the Veteran should be rated on puretone thresholds only, the Board has considered the November 2007 findings under Table VIa of the regulations.  In this regard, the Veteran's puretone threshold average would result in a Level V hearing impairment in each ear.  These findings would result in no more than a 20 percent disability rating.  38 C.F.R. § 4.85, Tables VIa and VII, Diagnostic Code 6100.

VA outpatient treatment records dated in May 2008, May 2009, and June 2010 show that the Veteran continued to report increased difficulty with his bilateral hearing loss disability.  He was said to have mild to severe bilateral sensorineural hearing loss in each ear.  Word recognition ability was said to be poor.  However, puretone thresholds were reported for three frequencies instead of the required four.  The examiner determined that the Veteran could not reliably respond to puretone stimuli.  As such, the findings do not contain sufficient audiometric data for rating purposes.  

In light of the foregoing, and the September 2007 VA examiner's recommendation that the Veteran not undergo re-evaluation until he had been seen by an ear specialist, in its January 2010 remand orders, the Board directed that the Veteran should be sent for an evaluation by an ear specialist to see if the decrease in thresholds could be explained, and whether the recent audiogram results in the claims file were an accurate reflection of the Veteran's disability.

A VA audio examination report dated in March 2011 shows that the Veteran was evaluated by the Chief of Audiology services at the Fayetteville, Arkansas, VA Medical Center.  The examiner indicated that all hearing tests had been done with ASA calibrated equipment converted in accordance with VA policies and  procedures and reported as such in the report.  The examiner detailed the Veteran's history as it pertains to his bilateral hearing loss.  He referenced a June 2005 VA examination report which did not appear to have had the benefit of all prior medical evidence, and in which word recognition was tested at only one level in each ear.  A December 2005 VA audiology report was also referenced which was said to have had results that were unreliable and inconsistent, with positive indicators for  exaggerated hearing loss.  The examiner also reiterated a history of audiology examinations as set forth above dated from February 2007 to June 2010.  



Audiometric testing revealed puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
70
65
65
54
LEFT
10
70
75
65
55

Speech audiometry revealed speech recognition of 68 percent in the right ear and 54 percent in the left ear.  Test reliability was said to be acceptable for rating purposes.  Under Table VI of the regulations, the Veteran's hearing was Level V in the right ear and Level VII in the left ear.  Under Table VII of the regulations, such findings warrant a 30 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.   As the puretone thresholds in each ear at 1000 hertz were 30 decibels or less, and at 2000 hertz were 70 decibels or more, consideration is also given to Table VIa of the regulations, wherein the Veteran's puretone threshold average would result in a Level III hearing impairment in the each ear.  These findings would result in no more than a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VIa and VII, Diagnostic Code 6100.  

The VA examiner also opined that it was more likely as not that the current results were an accurate, reliable, measure of organic hearing sensitivity; that there had been no significant decrease in puretone hearing sensitivity or word recognition scores since March 2005; that the significant variations between tests since 2005 were due to exaggerated hearing loss behaviors; and that fluctuating or progressive hearing impairment since 2005 could not be verified by behavioral tests requiring voluntary responses.  The examiner also concluded that the Veteran's hearing impairment did not preclude meaningful, gainful, work in either physical or sedentary employment.  The current hearing impairment would cause functional difficulties in vocations that required verbal communication in background noise or less than ideal communication environments.  Gainful employment was possible with state of the art amplification, assistive technology, and vocational rehabilitation.  Functional difficulties associated with hearing impairment and deafness did not preclude meaningful and gainful employment in either physical or sedentary jobs.

The Board has considered whether a higher disability rating is warranted for the Veteran's bilateral hearing loss.  Based on this record, however, the Board finds that the evidence does not demonstrate entitlement to a rating in excess of 50 percent for the Veteran's bilateral hearing loss.  Even having considered whether a higher disability rating might be warranted based on exceptional patterns of hearing impairment, there is no time during the stated period which the Veteran's disability warranted a rating higher than 50 percent.  As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  The March 2011 VA examination report was the only during the course of this appeal to provide reliable and sufficient audiometric data for rating purposes.  This examination report shows that the Veteran's bilateral hearing loss would warrant no greater than a 30 percent disability rating, let alone the currently assigned 50 percent.  There is very little judgment involved in determining a disability rating.  The law's provisions are clear and precise, and audiometric testing results are dispositive evidence for a claim for a higher disability rating for hearing loss.

Moreover, given the conclusion of the VA examiner in March 2011, in which the hearing impairment was said not to preclude meaningful, gainful, work in either physical or sedentary employment; there is no indication that the Veteran's hearing loss has a significant effect upon his occupation and daily activities.  See Martinak, supra.  Therefore, because of the mandatory application of such criteria, no reasonable doubt exists in this matter such that the benefit of the doubt may be applied in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, there is no basis for awarding the Veteran a rating in excess of the currently 50 percent at any time from the date of his claim for an increased disability rating to the present time.  See Hart, 21 Vet. App. at 505.   

In reaching this decision, the Board has considered the lay assertions of the Veteran, his spouse, and his daughter to the effect that his hearing loss is of such severity as to warrant a higher disability rating.  While they are each generally considered competent to report symptoms as experienced or observed, a lay person is not competent to offer an opinion on complex medical questions, such determining the clinical severity of hearing loss.  As explained above, for VA rating purposes the severity of hearing loss is based on mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  The Veteran does not maintain that he has the ability or equipment to make such findings himself, nor has he identified any evidence or medical source which has made findings which comport with the assignment of a higher disability rating for his bilateral hearing loss during the appeal period.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Essentially, in this case, it is beyond the Veteran's competence to determine the severity of his bilateral hearing loss.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  Therefore, the Board finds that such manifestations of the Veteran's hearing loss disability is contemplated by the rating schedule.  Therefore, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  

Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, 38 C.F.R. 
§ 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Moreover, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record does not reflect that he is unemployable due to his bilateral hearing loss disability.  In this regard, the Board notes that the March 2011 VA examiner noted that the Veteran would have functional difficulties in vocations that required verbal communication in background noise or less than ideal communication environments; however, gainful employment was possible with state of the art amplification, assistive technology, and vocational rehabilitation.  As such, the March 2011 VA examiner concluded that functional difficulties associated with hearing impairment and deafness did not preclude meaningful and gainful employment in either physical or sedentary jobs.  Therefore, the Board finds that a TDIU is not raised by the record.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

A rating in excess of 50 percent for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


